TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00075-CR



                                   John Lynn Kolster, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
     NO. D-14-0523-SB, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due May 29, 2015. The brief has not been received and

appellant’s appointed attorney, Nathan Butler, did not respond to this Court’s notice dated June 17,

2015, that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent

appellant has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will

effectively represent appellant in this cause. A record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk

of this Court for filing as a supplemental record no later than September 4, 2015. Id. R. 38.8(b)(3).
              It is ordered on August 7, 2015.



Before Chief Justice Rose, Justices Pemberton and Field

Abated and Remanded

Filed: August 7, 2015

Do Not Publish




                                                 2